Citation Nr: 0902892	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right foot/ankle 
disability. 

4.  Entitlement to service connection for a chest condition.    

5.  Entitlement to service connection for residuals of a head 
injury including migraine headaches.  

6.  Entitlement to service connection for hypertension 
including as secondary to degenerative disc disease (DDD) of 
the cervical spine.  

7.  Entitlement to higher initial ratings for mild DDD of the 
cervical spine, rated as 20 percent disabling from February 
13, 2003, and as 30 percent disabling from August 22, 2007.  

8.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri dated in April 2004 and August 2006.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in October 2005.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not shown to be 
related to his military service.

2.  The medical evidence does not reflect that the veteran 
has a left knee disability;

3.  The veteran does not have a right foot or ankle 
disability that is shown to be related to his military 
service.

4.  The veteran's chest condition is not shown to be related 
to his military service.

5.  The veteran does not have residuals of a head injury 
including migraine headaches that are shown to be related to 
his military service.

6.  The veteran does not have hypertension that is 
attributable to military service, or was caused or made worse 
by service-connected disability.

7.  For the period prior to August 22, 2007, the veteran's 
DDD of the cervical spine is manifested by no worse than 
moderate limitation of motion and functional impairment that 
equated to forward flexion to 2 degrees with poor effort; the 
disability was not manifested by any incapacitating episodes 
in association with intervertebral disc syndrome.

8.  For the period since August 22, 2007, the veteran's DDD 
of the cervical spine is manifested by severe limitation of 
motion and functional impairment did not equate to ankylosis 
of the cervical spine; the disability was not manifested by 
any incapacitating episodes in association with 
intervertebral disc syndrome.

9.  The veteran's depressive disorder is manifested by slight 
memory loss, irritability, depressed mood, occasional periods 
of anxiety, sleep impairment, and nightmares.


CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

2.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

3.  The veteran does not have a right foot or ankle 
disability that is the result of disease or injury incurred 
in or aggravated during active military service. 38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

4.  The veteran does not have a chest condition that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1101, 1131, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

5.  The veteran does not have residuals of a head injury 
including migraine headaches that are the result of disease 
or injury incurred in or aggravated during active military 
service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

6.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 and Supp. 2008); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 (2006).

7.  For the period prior to August 22, 2007, the criteria for 
an initial disability rating greater than 20 percent for DDD 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243 (2008).

8.  For the period since August 22, 2007, the criteria for an 
initial disability rating greater than 30 percent for DDD of 
the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243 (2008).

9.  The criteria for an evaluation greater than 30 percent 
for depressive disorder are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decisions from which the instant appeal 
arose, the RO issued notice letters in March 2003, April 
2004, August 2005, December 2005, and February 2006 which 
advised the veteran of the evidence and information needed to 
substantiate his claims on appeal.  These letters further 
advised the veteran of which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  The veteran was also asked to provide 
any evidence in his possession that he believes might support 
his claims.

Additional correspondence dated in March 2006 as to both the 
disability rating and effective date elements of his claims 
was also provided to the veteran.  That letter advised the 
veteran as to the basis for assigning both disability ratings 
and effective dates, and explained the type of evidence 
necessary to substantiate claims for a higher evaluation 
and/or an earlier effective date.  Thus, the Board finds that 
the content of the notice provided in the March 2003, April 
2004, August 2005, December 2005, February 2006, and March 
2006 letters satisfies each of the elements specified by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini and Dingess.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the increased rating claims on appeal, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, as they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records (STRs), and VA and private medical 
records.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran was provided with VA examinations 
on most of the issues currently on appeal.  However, with 
respect to the claims of service connection for a right and 
left knee disability, as discussed in more detail below, the 
record is absent for competent medical evidence that these 
disabilities are the result of a disease or injury incurred 
in or aggravated by active military service.  The Board is 
cognizant that there are instances in which lay testimony can 
serve to establish an association between service and the 
claimed disability or death for the purpose of satisfying the 
criteria of McLendon.  For example, a lay person may be 
competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  
However, as will be discussed in greater detail below, the 
Board finds that there is no credible evidence of a 
continuity of symptoms since separation.  Thus, the Board 
finds that an examination or opinion on these claims is not 
necessary.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases including hypertension and arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Right Knee Disability

The veteran's STRs do not document any complaints, findings, 
or treatment for a right knee disability.  The veteran's 
September 1987 separation examination revealed a normal 
clinical evaluation of the veteran's lower extremities.  The 
veteran denied a "trick" or locked knee on a report of 
medical history prepared in conjunction with his separation 
examination.  

Private treatment reports from the Bone and Joint Institute 
included x-rays of the right knee obtained in August 2005 
which revealed lateral tilting to the patella but the x-rays 
were otherwise unremarkable for any acute bony deformity or 
arthritic changes.  The records reveal a diagnosis of 
chondromalacia patella of the right knee.  The examiner noted 
that the veteran's right knee pain appeared to have started 
recently.  

None of the other private treatment reports associated with 
the claims file revealed any complaints, findings, or 
treatment related to the veteran's right knee.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to March 2008.  In November 
2005 the veteran reported right knee pain.  He denied trauma 
to the knee.  In December 2005 the veteran reported right 
knee pain.  He said his knee "bothered" him since service 
and was worse after working.  He said the pain was in the 
back of his knee, ached with activity, and he denied catching 
and locking.  X-rays of the right knee revealed that the 
joint outline was normal with no bony or joint abnormality 
seen.  Examination of the knee was reported to be normal.  
There was no swelling or edema.  There was moderate crepitus 
on tracking but the knee was stable with no joint line 
tenderness or pain on medial and collateral ligaments.  
Similar findings were reported in January 2006, February 
2006, and September 2006.  The veteran was fitted with a 
hinged knee brace for his right knee in December 2005.  In 
October 2006 the veteran was noted to have a diagnosis of 
osteoarthrosis of the right knee.  The veteran displayed no 
strength or joint stability issues.  The veteran reported 
knee stiffness in September 2007.   

In this case the veteran's STRs do not document any 
complaints, findings, or treatment for a right knee 
disability.  The first objective evidence of a diagnosis of a 
right knee disability, diagnosed as chondromalacia patella, 
came in 2005, almost twenty years after the veteran separated 
from service, and there is no competent medical evidence 
linking his current disability to service.

The Board has considered the veteran's lay assertions of a 
continuity of symptomatology since service.  However, 
although the veteran indicated to VA in December 2005 that 
his right knee had "bothered" him since service, his 
service medical records reflect that he specifically denied 
any knee problems at separation.  In addition, the medical 
evidence from the Bone and Joint Institute in August 2005 
indicated that the veteran's right knee pain was described 
has having started only recently.  The Board finds the more 
contemporaneous report offered at separation, as well as the 
reported history offered during course of physical evaluation 
by a private doctor, to be more credible than that offered 
directly to VA.  Thus, the Board finds that there is no 
credible evidence of a continuity of symptomatology since 
service.

In this regard, the Board further notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount 
of time that passed between service and the first diagnosis 
of record of any disability of the right knee is also 
evidence that weighs against the veteran's claim. 

As noted, the medical evidence reveals a diagnosis of a right 
knee disability; however, there is no showing of a 
relationship to the veteran's period of military service.  
The veteran has not submitted any competent evidence 
including an opinion linking any current disability of the 
right knee to his period of service.  While the VA outpatient 
treatment reports indicate that the veteran was diagnosed 
with osteoarthrosis of the right knee in October 2006, the x-
ray evidence associated with the claims file did not reveal a 
diagnosis of arthritis at any time.  Even assuming the 
veteran was diagnosed with arthritis of the right knee, the 
disability did not manifest within one year of his separation 
of service and may not be presumed to have been incurred 
during service.  38 C.F.R. §§ 3.307, 3.309 (2008).

While the veteran avers that he has a right knee disability 
related to military service, the veteran is not shown to be 
capable, as a layperson, of rendering a medical opinion 
linking his current disability to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As noted above, there is 
no competent medical evidence linking any current disability 
of the right knee to the veteran's military service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2008).

B.  Left Knee Disability

The STRs reveal that the veteran reported left knee pain in 
September 1986 after he fell while jogging.  The examiner 
indicated that the veteran's joint was not swollen but the 
veteran reported that the joint was sore.  He was assessed 
with a bruised muscle.  The veteran's September 1987 
separation examination revealed a normal clinical evaluation 
of the veteran's lower extremities.  The veteran denied a 
"trick" or locked knee on a report of medical history 
prepared in conjunction with his separation examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to March 2008.  The veteran 
reported left knee pain in September 2006.  In October 2006 
the veteran reported swelling in his left knee.  The veteran 
was noted to have some patellar maltracking of his left knee 
at that time.  In September 2007 the veteran was noted to 
have knee stiffness.  

X-rays of the left knee obtained at the Bone and Joint 
Institute in August 2005 revealed lateral tilting to the 
patella but were otherwise unremarkable for any acute bony 
deformity or arthritic changes.  At that time, the veteran 
reported recently having developed pain in both knees, but he 
described the right knee as being worse.  No diagnosis of a 
left knee disability was provided at that time.  

None of the other private medical records associated with the 
claims file reveal any complaints, findings or treatment of a 
disability of the left knee.  

The Board notes that mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted. The VA outpatient treatment 
reports associated with the claims file reveal that the 
veteran reported left knee pain in September 2006 and 
swelling in October 2006.  While was noted to have some 
patellar maltracking of his left knee, no diagnosis was 
provided at that time.  In September 2007 the veteran was 
noted to have knee stiffness.  

In this case, the medical evidence of record does not reveal 
a diagnosed disability of the left knee.  The veteran's 
complaints consist of complaints of left knee pain and 
swelling.  The Board notes that mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a diagnosed left knee disability, service connection is not 
warranted.

The Board is mindful of the veteran's assertion that he 
currently suffers from a left knee disability due to service; 
however, those questions involve medical matters.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter.  
See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran's own assertions as to the presence 
of his claimed left knee disability or its etiology has no 
probative value.  Furthermore, although the veteran has 
alluded to having knee problems since service, he denied any 
problems at separation, and reported to a private physician 
in 2005 that his symptoms of knee pain were of recent onset.  
Therefore, the Board finds those recent assertions to not be 
credible.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a left knee disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  
supra.  Likewise, the Board notes that Congress has 
specifically limited service connection to instances where 
there is current disability that has resulted from disease or 
injury.  See 38 U.S.C.A. § 1131.  In the absence of proof of 
a left knee disability, the claim of service connection for a 
left knee disability may not be granted.  Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

C.  Right Foot/Ankle Disability 

The veteran's STRs reveal that the veteran was noted to have 
pain in his right ankle.  He reported that he injured his 
right ankle playing basketball.  X-rays of the right ankle 
revealed an irregularity of the cuboid was noted to possibly 
represent a small avulsion fracture or accessory ossicle.  
The veteran was noted to have pain due to an inappropriately 
fitted cast on his right foot in June 1987.  He was noted to 
have continued pain in his right foot.  The examiner 
indicated that the veteran had an avulsion fracture of the 
right cuboid.  The veteran reported continued pain in the 
lateral aspect of his right foot later in June 1987.  An x-
ray of the right ankle obtained in June 1987 revealed no 
fracture or subluxation of the right foot.  The calcific 
density in the soft tissue adjacent to the cuboid was noted 
to be an extra ossicle or an os perineum.  The examiner's 
impression was that the appearance of the right foot was 
normal.  In August 1987 x-rays of the right foot revealed no 
evidence of a cuboid fracture.  The veteran was assessed with 
pes planus.  The veteran's September 1987 separation 
examination revealed normal clinical evaluation of the 
veteran's feet.  The veteran reported a questionable fracture 
of the cuboid of the right foot on a report of medical 
history prepared in conjunction with his separation 
examination.  

The veteran was afforded a VA examination in May 2004.  The 
veteran indicated that he did not know how he injured his 
right ankle.  He said he wears an elastic sleeve-like brace 
on his right ankle but he did not have an ankle brace at the 
time of the VA examination.  He denied weakness, stiffness, 
heat, redness, fatigability, lack of endurance or problems 
standing.  The veteran did not use crutches, braces, a cane, 
corrective shoes or orthotics.  Examination of the bilateral 
surface of the veteran's shoes revealed no abnormal wear or 
breakdown of his shoes.  Examination of the veteran's feet 
and toes was normal.  He had no hammertoe, no ingrown 
toenails, and no valgus or varus.  Examination of the dorsal 
foot revealed no abnormal problems.  The dorsal and plantar 
sole portions of the feet were nontender to palpation.  The 
veteran had no ankle varus or valgus.  He had minimal pes 
cavus.  He had no tenderness over the metatarsals of his 
toes.  He was able to dorsiflex and plantar flex his toes and 
ankles.  He had no complaints of pain or weakness on 
standing, squatting, or walking on his heels, toes, or 
tandem.  Range of motion of the ankle was normal.  There was 
no abnormality of the forefoot or the midfoot alignment.  X-
rays of the veteran's right foot revealed no acute bony 
abnormality and minimal spurring from the medial malleolus.  
The examiner assessed the veteran with chronic right ankle 
pain and a normal examination with no complaints of pain on 
examination.  

A whole body scan was performed at Des Peres Hospital in 
September 2004.  The veteran was reported to have a history 
of a stress fracture of the right navicular bone.  The 
examiner indicated that a discrete focus of intense activity 
overlying the navicular bone was not identified and mild 
diffuse activity was observed over the right mid-foot.

Private treatment reports from the Bone and Joint Institute 
include a magnetic resonance imaging (MRI) of the veteran's 
right foot for complaints of right foot pain in October 2004.  
The joint spaces were reported to be preserved and there was 
no evidence of tarsal coalition.  The bone marrow signal was 
normal and there was no bony abnormality.  The soft tissues 
had normal appearance and signal.  The examiner's impression 
was that the examination was normal.  

The veteran was also afforded a VA examination in March 2005.  
The examiner reviewed the claims file.  The veteran reported 
no pain at rest but he said he had pain with walking.  He 
denied treatment but said he did physical therapy himself at 
home.  The veteran ambulated without assistive devices.  He 
did not use an ankle brace or corrective shoes.  Physical 
examination of the veteran's ankle revealed a popping sound 
when the veteran went through the ranges of motion.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The examiner said the 
veteran's symptoms were purely subjective.  His gait was 
normal and there was no functional limitation on standing or 
walking.  The veteran denied skin cracks and callosities of 
the right foot because of the ankle condition and no unusual 
shoe wear pattern because of any right ankle condition.  No 
ankylosis or inflammatory arthritis was noted.  The examiner 
assessed the veteran with a right ankle sprain.  X-rays 
revealed a small medial malleolar spur.  The examiner 
indicated that the previous fracture (in service) was 
suspected to be in the cuboid bone but was not confirmed.  He 
again noted that the veteran has a small medial malleolar 
spur.  The examiner opined that it was as likely as not that 
the two conditions were unrelated.  

VA outpatient treatment reports dated from October 2003 to 
March 2008 indicate that the veteran was diagnosed with 
chronic right foot/ankle pain.  He also reported pain in his 
ankles in February 2006. 

In this case the veteran claimed that he had a right 
foot/ankle injury related to service.  As noted, the medical 
evidence revealed mild spurring of the medial malloelus and 
mild pes cavus which was noted at the time of the VA 
examination in May 2004.  The examiner indicated that 
examination of the veteran's right ankle was normal and he 
assessed the veteran with chronic right ankle pain.  The May 
2004 VA examiner did not link any disability of the veteran's 
right foot or ankle to his period of military service.  The 
March 2005 VA examiner indicated that the veteran's suspected 
right cuboid fracture and right medial malleolar spur were 
unrelated.  Additionally, none of the medical records, either 
VA or private, indicated that the veteran was diagnosed with 
any right foot or ankle disability which was related to the 
veteran's military service.  The veteran has not submitted 
any evidence including an opinion linking any current 
disability of the right foot or ankle to his period of 
service.  In short, there is no competent evidence linking 
any current right foot or ankle disability to service.  

While the veteran avers that he has a right foot and ankle 
disability related to military service, the veteran is not 
shown to be capable, as a layperson, of rendering a medical 
opinion linking any current disabilities to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, there is no competent medical evidence linking any 
current disability of the right foot or ankle to the 
veteran's military service.  Consequently, the preponderance 
of the evidence is against the claim.

The Board has considered the veteran's lay assertions that 
his claimed right foot and ankle disability had its onset 
while on active duty.  However, even where a veteran asserted 
continuity of symptomatology since service, the Court has 
held that medical evidence was required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition.  See Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997); see also Voerth v. West, 13 Vet. App. 117 (1999).  In 
this instance, the Board finds that the medical evidence 
discussed above, including the medical opinion of the March 
2005 VA examiner, to be more persuasive on the matter of 
etiology than the veteran's lay assertions of continuity of 
symptomatology after service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 C.F.R. §§ 3.102, 4.3 (2008).
D.  Chest Condition

The veteran's STRs reveal complaints of left anterior chest 
wall pain of unknown etiology in September 1985.  A chest x-
ray revealed no focal infiltrates or effusions.  The heart 
and mediastinum were of normal size and configuration.  The 
veteran was assessed with costochondritis.  The veteran 
underwent an echocardiogram in October 1985 which revealed no 
abnormalities.  Later in October 1985 the veteran was again 
assessed with non-cardiac chest wall pain - costochondritis.  
Again in October 1985 the veteran was seen for purely 
subjective non-cardiac chest wall pain which was suspected to 
be secondary to gain.  The examiner indicated that the 
veteran's chest pain was found to be non-cardiac after 
cardiac consultations.  The veteran's September 1987 
separation examination noted that the veteran had a systolic 
heart murmur.  No other cardiac disabilities were reported.  
The veteran reported pain or pressure in his chest, 
palpitations or pounding heart, and heart trouble on a report 
of medical history prepared in conjunction with his 
separation examination.  

Private treatment reports from DePaul Health Center Emergency 
Department revealed that the veteran was evaluated for chest 
pain and costochondritis in January 2004.  The veteran's 
chest pain was attributed to costochondritis which was noted 
to be an inflammation of the cartilage joining the ribs to 
the breast bone and was not caused by heart or lung problems.  
The information provided by the Emergency Department stated 
that the exact cause of costochondritis is not known but that 
it often occurs during times of emotional stress.  It usually 
disappears within one to two weeks but may recur.  

VA outpatient treatment reports indicate that the veteran 
denied chest pain in October 2004.  He reported chest pain 
for two months in March 2007.  The veteran said the chest 
pain lasts one to two days then disappears with lying down.  
He was assessed with acute chronic costochondritis.  Chest x-
rays obtained in March 2007 were reported to be normal.  

The veteran was afforded a VA examination in March 2005.  The 
examiner reviewed the claims file.  Physical examination 
revealed that the veteran's chest and upper sternum were 
normal.  On deep palpation the veteran indicated that his 
upper sternum was tender to palpation.  Heart sounds were 
both normally audible without gallops or murmurs.  The chest 
was clear to percussion and auscultation.  The examiner 
assessed the veteran with non-cardiac chest pain localized in 
the upper sternal area.  X-rays of the sternum were normal.  
The examiner indicated that the veteran's non-cardiac chest 
pain in service was described as left anterior pain and 
resolved completely before his release from active duty.  The 
examiner said the veteran's current complaints of pain were 
described to be in the upper sternum and it was therefore 
less likely than not that the two pains were related.  

In this case, the evidence does not support a finding of any 
residuals of a chest condition related to service.  The 
veteran's left anterior chest wall pain was diagnosed as 
costochondritis in service.  At his separation from service 
there was no indication that the veteran had any chronic 
condition manifested by chest pain.  The veteran was seen for 
chest pain and costochondritis at DePaul Health Center 
Emergency Department in January 2004.  When the veteran was 
examined by VA in March 2005 the examiner indicated that the 
veteran's non-cardiac chest pain in service was described as 
left anterior pain and resolved completely before his release 
from active duty and that the veteran's current complaints of 
pain were described to be in the upper sternum and it was 
therefore less likely than not that the two pains were 
related.  The VA outpatient treatment reports indicate that 
the veteran was assessed with acute chronic costochondritis 
in March 2007; however, the records do not link any chronic 
chest condition to the veteran's period of military service.  
Similarly none of the other medical records link any current 
chest condition to the veteran's military service.  

In summary, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for a 
chest condition.  While the Board has considered the 
veteran's own lay contentions that he has a chest condition 
that is related to service, the Board places much more 
probative weight on the finding of the competent VA health 
care specialist discussed in detail above.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 C.F.R. §§ 3.102, 4.3 (2008).

E.  Residuals of a Head Injury 

In addition to the regulations provided above, the 
regulations also provide that service connection is warranted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2006 
& 2008).  This includes any increase in disability that is 
proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The veteran's STRs reveal that the veteran reported nausea 
and headaches in May 1985.  He denied head trauma within 
seventy-two hours.  The veteran was subsequently struck in 
the forehead in November 1985.  He did not lose consciousness 
at that time.  He was assessed with a closed head wound.  In 
July 1986 the veteran was noted to have sustained a head 
injury.  He reported dull pounding on the right side of his 
head while unloading lumber.  The veteran said he was 
informed by an observer that he lost consciousness for ten 
minutes.  He recalled the incident up to the loss of 
consciousness and then upon waking.  He drove himself to the 
emergency room.  The examiner assessed the veteran with a 
closed head injury with undetermined loss of consciousness.  
Later the same day the veteran reported dizziness related to 
a previous head injury.  He was assessed with post-traumatic 
syndrome.  The next day the veteran reported a headache and 
light-headedness when standing from a sitting position 
secondary to blunt trauma to the head.  The examiner assessed 
the veteran with a post-concussion headache.  In June 1987 
the veteran reported that he fell in a parking lot and hit 
his face on concrete.  He was noted to have suffered a head 
injury and sustained a puncture wound and laceration to his 
upper lip.  In July 1987 the veteran was seen for a follow-up 
of the head injury that occurred one month prior to check for 
seizure activity.  An international electrode placement 
system recording did not show any evidence of lateralization 
or localized abnormality nor did it show any evidence of 
seizure activity.  The veteran's September 1987 separation 
examination revealed a normal neurologic examination.  The 
veteran reported that he sustained a head injury, had 
frequent or severe headaches, and dizziness or fainting 
spells on a report of medical history prepared in conjunction 
with his separation examination.  

Private treatment reports from Tenet-Forest Park Hospital 
dated in March 2004 to May 2004 include a March 2004 computed 
tomography (CT) scan of the head which was noted to be 
normal.  An April 2004 electroencephalogram (EEG) was also 
normal.  The veteran was diagnosed with chronic daily 
headaches, tension type versus analgesic rebound in May 2004.  

Records from A. Brooks, M.D., dated in June 1992 reveal 
complaints of a headache in June 1992.  Also included from 
Dr. Brooks are work excuses dated from November 2003 to May 
2005 which include diagnoses of headaches and migraine 
headaches during the time period referenced.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to March 2008.  The records 
document complaints and treatment for headaches.  The veteran 
was assessed with chronic headaches, episodic headaches, and 
stress-related headaches.  

The veteran was afforded a VA examination in March 2004.  The 
examiner indicated that a February 2004 magnetic image of the 
brain revealed a residual of what appeared to have been a 
contusion involving the basal and lateral portion of the 
frontal lobe.  He said the lesion was very small leaving 
minimal structural and no clinical residual.  He said the 
lesion probably did not give rise to the veteran's symptoms.  
Physical examination revealed that the veteran provided a 
poor account of his difficulties lacking narrative and 
detail.  The examiner said that functions of the XII cranial 
nerves and the veteran's sense of smell was preserved.  The 
optic fundus disclosed a small amount of arteriovenous 
constriction but in all other respects the optic nerves, 
proximal vessels, adjacent retina, and media were normal.  
The veteran complained of no vertigo or double vision.  The 
veteran's facial expression, sensation and jaw movement were 
unremarkable.  His speech was normally articulated.  The 
veteran walked in a sauntering manner with otherwise natural 
mechanism turning on a single pace and maintaining balance 
when standing on either foot with his eyes open.  The Romberg 
sign was absent (normal).  The rest of the neurologic 
examination was normal.  The veteran had free and complete 
range of motion of the neck and spine but complained of 
discomfort.  The veteran described his headaches as "mass 
confusion going through my head."  The veteran said his 
headaches were associated with chest and neck pain.  He did 
not know when the headaches began because he said he did not 
keep track.  He said he was prescribed amitryptiline as VA.  
He indicated that his headaches had become more frequent but 
he was unable to comment on their duration or intensity. He 
denied aura and said he if did not take medication the 
feeling would go on in his head without the pills.  The 
veteran reported that he took ibuprofen six times a day and 
hydrocodone and muscle relaxers on a daily basis when 
possible.  He said he thought the precipitant of his 
headaches was his job.  He said the headaches were not 
characteristically present upon waking.  He said nothing gave 
him relief except medication.  He denied headache-related 
symptoms such as blurred vision.  The examiner indicated that 
on the basis of an MRI obtained following the veteran's 
examination he had a small contusion involving the 
basolateral portion of the right frontal lobe.  There was 
also a residual small cortical and subcortical cystic cavity 
which was highly unlikely to be the source of the veteran's 
symptoms and which had no effect on mnemonic and attentional 
function which was recognized by the veteran or anyone else 
including the examiner.  The headaches described by the 
veteran did not fit any particular pattern.  The veteran 
complained of pain on neck movement and the findings of the 
lower two-thirds of the cervical spine were consistent with 
degenerative joint disease and could be the source of the 
veteran's discomfort.  The examiner said it seemed that when 
one has not only chronic daily headaches but headaches 
present most of the time except when taking quite large 
amounts of a mixture of medications, the explanation for the 
complaints is chronic daily headache secondary to medication 
overuse.  He said it was not possible to go much further with 
the veteran's problem until he was removed from medication.  
He indicated that he suspected that some of the headaches 
reflected the joint disease visible in the veteran's neck.  
The examiner diagnosed the veteran with cervical spondylosis 
and chronic daily headaches secondary to medication overuse.  

The veteran was also afforded a VA examination in August 2007 
at which time the examiner reviewed the claims file.  The 
veteran reported nightly headaches.  He said he suffered 
piercing pain in the frontal temporal region on the left.  He 
said he took trazodone and amitriptyline at bedtime to help 
him sleep.  He said he also used Ketoralac when the headaches 
occurred in the afternoons.  He said the intensity of the 
headaches were like migraines.  He denied aura with 
headaches.  He said the headaches were getting worse and 
occurring with greater frequency.  The veteran indicated that 
he believed the headaches were precipitated by a blow to the 
neck.  He said the headaches were piercing in nature.  He 
initially denied vomiting and nausea with the headaches but 
later reported nausea.  He said his temperature dropped with 
the headaches but he said he had never taken his temperature.  
He also indicated that with the headaches he developed 
numbness in his body but he also said his fingers and arms 
were always numb.  He denied motion sickness and abdominal 
pain with the headaches.  He did not report photophobia, 
phonophobia, associated neck pain, or sensitivity to odor or 
activity.  On examination the examiner said despite the 
veteran's multiple complaints he appeared quite comfortable.  
He was not able to provide an independent narrative and made 
no relationship between his neck pain and the headache.  He 
had difficulty answering questions and took a long time to 
think and often modified his answers.  The examiner said the 
veteran's twelve cranial nerves were intact except for small 
pupils bilaterally which reacted poorly to light.  Posture, 
tone, power, coordination and the pattern of skilled movement 
were unremarkable.  There was no indication of inability to 
move the shoulders and that veteran's appreciation of 
pinprick, touch, temperature, position and vibration were 
preserved.  Reflexes were sought at the jaw, deltoid, biceps, 
triceps, brachioradialis, finger flexors, knees, hamstrings 
and ankles and were present at a level of 0 to trace.  They 
were symmetrical.  The examiner indicated that there was no 
relationship between the veteran's headaches and his neck 
disability.  He said cervicogenic headaches by definition 
begin with neck pain which was absent in the veteran.  The 
examiner stated the headaches described by the veteran did 
not appear to conform to any known headache pattern.  He said 
the headaches were not tension headaches.  He indicated that 
the veteran did not use the term tension headaches and the 
headaches themselves begin with a piercing sensation which is 
quite unlike any of the known headache syndromes including 
ice pick headache, which never lasts for more than a few 
seconds rather than five to ten minutes.  He opined that he 
did not believe that the veteran's headaches had any 
relationship whatsoever to his cervical spine because the 
degree of disability at the cervical spine appeared to be 
trivial.

In this case, the evidence does not support a finding of 
residuals of a head injury including migraine headaches 
related to service.  As noted above, the veteran's headaches 
have been described as stress-related, tension-type 
headaches, episodic and analgesic rebound headaches.  None of 
the medical records, either VA or private, link the veteran's 
current headaches or any residuals of a head injury to the 
veteran's military service.  When examined by VA in March 
2004, the examiner indicated that on the basis of an MRI 
obtained following the veteran's examination he had a small 
contusion involving the basolateral portion of the right 
frontal lobe and there was also a residual small cortical and 
subcortical cystic cavity which was highly unlikely to be the 
source of the veteran's symptoms and which had no effect on 
mnemonic and attentional function.  The examiner concluded 
that when one has not only chronic daily headaches but 
headaches present most of the time except when taking quite 
large amounts of a mixture of medications, the explanation 
for the complaints is chronic daily headache secondary to 
medication overuse.  He also indicated that he suspected that 
some of the headaches reflected the joint disease visible in 
the veteran's neck.  The examiner diagnosed the veteran with 
cervical spondylosis and chronic daily headaches secondary to 
medication overuse.  However, when examined by VA in August 
2007, the examiner indicated that there was no relationship 
between the veteran's headaches and his neck disability.  He 
said cervicogenic headaches by definition begin with neck 
pain which was absent in the veteran.  The examiner stated 
the headaches described by the veteran did not appear to 
conform to any known headache pattern.  He said the headaches 
were not tension headaches.  He indicated that the veteran 
did not use the term tension headaches and the headaches 
themselves began with a piercing sensation which is quite 
unlike any of the known headache syndromes including ice pick 
headache.  He opined that he did not believe that the 
veteran's headaches had any relationship whatsoever to his 
cervical spine because the degree of disability at the 
cervical spine appeared to be trivial.  

Although the March 2004 VA examiner clearly believed there to 
be a relationship between the headaches and the veteran's 
medication use, that examiner was admittedly less certain as 
to whether or not the cervical spine disorder also played a 
role.  For this reason, the Board finds the 2007 opinion to 
be more probative than the March 2004 examiner's opinion on 
the matter of whether or not the service-connected cervical 
spine disability was in any way related to the headaches.  In 
any event, taken together, it is clear that the preponderance 
of the evidence is against finding that the claimed residual 
headaches are related to either military service or a 
service-connected disability.  

As discussed above, the record shows that the veteran 
sustained a head injury in service, and that he subsequently 
complained of headaches while on active duty.  However, in 
order for service connection to be granted for a claimed 
disability, it is not enough that an injury occurred in 
service, there must be evidence of a current  disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
While the Board has considered the veteran's own lay 
contentions that he has residuals of a head injury and 
migraine headaches related to service, the Board places much 
more probative weight on the finding of the competent VA 
health care specialists discussed in detail above.  As noted, 
they conducted thorough physical examinations with 
appropriate diagnostic testing, and concluded that the 
claimed headaches were unrelated to both his service and his 
service-connected disability.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the claimed residuals of a 
head injury, including headaches, were incurred in service, 
or cause or aggravated by his service-connected cervical 
spine disorder.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert, supra; 38 C.F.R. §§ 3.102, 4.3 (2008).

F.  Hypertension 

The veteran also contends that he has hypertension secondary 
to his service-connected cervical spine disability.  

The veteran's STRs do not document any complaints, findings, 
or treatment related to hypertension.  The veteran's blood 
pressure was normal at his July 1984 entrance examination and 
he reported no high or low blood pressure on a report of 
medical history prepared in conjunction with his entrance 
examination.  The veteran's blood pressure was also normal at 
his September 1987 separation examination.  Again, the 
veteran reported no high or low blood pressure on a report of 
medical history prepared in conjunction with his separation 
examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 2003 to March 2008.  The records 
document treatment for and a diagnosis of hypertension.  

None of the veteran's private treatment records document any 
treatment for hypertension.  

The veteran was afforded a VA examination in May 2006.  The 
examiner reviewed the veteran's claims file.  The examiner 
indicated that hypertension was diagnosed in August 2005 
based on the veteran's VA treatment reports.  The examiner 
indicated that the veteran's blood pressure was recorded as 
160/100, 146/95, and 141/92.  The examiner diagnosed the 
veteran with essential hypertension and degenerative disc 
disease of the cervical spine.  The examiner opined that it 
was less likely than not that the veteran's hypertension was 
"on the basis of his service-connected neck condition" 
because degenerative disc disease is not known to cause 
hypertension.  

In this case, the evidence does not support a finding of 
hypertension related to service or to a service-connected 
disability.  The veteran was not diagnosed with hypertension 
until August 2005, almost twenty years after he separated 
from service.  The evidence does not indicate that the 
veteran was diagnosed with hypertension while he was not in 
service nor does the evidence include a nexus opinion linking 
any current hypertension to the veteran's period of military 
service.  Additionally the veteran was not diagnosed with 
hypertension within one year of his separation from service.  
When examined by VA to determine whether the veteran's 
hypertension was related to his service-connected 
degenerative disc disease, the examiner concluded that it was 
unlikely that the veteran's hypertension was related to his 
service-connected neck disability because degenerative disc 
disease is not known to cause hypertension.  In the absence 
of any contrary medical evidence providing a link between the 
veteran's hypertension and his military service or a service-
connected disability, service connection is not warranted on 
a direct of secondary basis.  Additionally, service 
connection is not warranted on a presumptive basis under as 
he was not diagnosed with hypertension within one year of his 
discharge from service.   38 C.F.R. § 3.307, 3.309.

With respect to the veteran's lay assertions, the Board 
recognizes that he can attest to factual matters of which he 
had first-hand knowledge.  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  See Espiritu, supra.  In this instance, the Board 
does not believe that hypertension is the type of disability 
that lends itself to lay observation, and the veteran is not 
otherwise shown to be competent to offer an opinion linking 
his hypertension to his service-connected cervical spine 
disorder.  See Jandreau, supra.

In short, there is no competent lay or medical evidence of a 
hypertension during service and, in fact, the preponderance 
of the medical evidence weighs against linking this 
disability to a service-connected disability.  The evidence 
also does not establish that the disorder became manifest to 
a compensable degree within one year of separation from 
active duty.  Consequently, the preponderance of the evidence 
is against the claim.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra; 38 C.F.R. §§ 3.102, 4.3 (2008).

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.




A.  Cervical Spine

The veteran's STRs indicate that the veteran reported pain on 
the left side of his neck in June 1985.  He was assessed with 
sore muscles due to poor sleep position.  The veteran 
reported a painful neck secondary to blunt trauma in 
September 1985.  The veteran reported pain on the left side 
of his neck again in October 1985.  The veteran suffered a 
head injury in June 1987.  He was provided a cervical collar 
at that time.  X-rays of the cervical spine obtained at that 
time revealed no gross abnormality of the cervical spine.  

The veteran was afforded a VA examination in March 2004.  The 
examiner reviewed the claims file.  The examiner said the 
veteran had full, free, and complete range of motion of the 
neck.  The veteran reported terminal discomfort during range 
of motion testing of his neck.  Range of motion testing of 
the neck revealed extension to 65 degrees, flexion to 55 
degrees, bilateral tilting to 35 degrees on either side, and 
rotation more than 45 degrees on either side which the 
examiner said were all normal.  The examiner diagnosed the 
veteran with cervical spondylosis.  

The veteran was afforded a VA examination in May 2004.  The 
examiner reviewed the claims file.  The veteran reported 
flare-ups of pain in his neck while working as a mail sorter.  
He said he can no longer play basketball because of his neck 
pain.  The veteran denied weight loss, fevers, malaise, 
dizziness, visual disturbances, numbness, weakness, bowel or 
bladder dysfunction, incontinence or erectile dysfunction.  
He indicated that he does not use assistive devices such as 
canes, crutches, or walkers.  He wears no orthotics and no 
braces.  He said he is not limited in the distance he can 
walk and his gait was steady.  He had an erect posture and 
normal gait.  He denied surgery on his neck.  He said he can 
drive his car without difficulty.  Physical examination 
revealed good range of motion of the upper extremities.  The 
spine was normal in appearance with no kyphosis, scoliosis, 
or lordosis.  There was no muscle spasm and no pain or 
tenderness on observation during the examination.  Range of 
motion testing revealed active flexion from 0 to 30 degrees 
with complaints of pain.  Passive flexion and after 
repetition was from 0 to 45 degrees with pain.  Extension 
backward in active and passive motion and after repetition 
was from 0 to 45 degrees with pain.  Left and right lateral 
flexion in active and passive motion and after repetition was 
from 0 to 45 degrees with pain.  Left and right lateral 
rotation in active and passive motion and after repetition 
was from 0 to 80 degrees with pain.  The veteran had no 
swelling, redness, or heat in his spine and it was nontender.  
After repetitive motion testing there was no instability, 
fatigue, lack of endurance, or lack of coordination in his 
neck or upper body.  X-rays obtained in February 2004 
revealed mild degenerative disc disease at C6-7.  

The veteran was afforded a VA examination in March 2005.  The 
examiner reviewed the claims file.  The veteran reported that 
his cervical spine condition had worsened since his last 
examination.  He said he had pain in the posterior neck more 
on the right side.  He denied radiation of pain.  The veteran 
characterized the pain as constant and "heavy."  The 
examiner said the veteran did not appear to be uncomfortable.  
He denied flare-ups of pain.  The veteran denied weight loss, 
fevers, malaise, dizziness, visual disturbances, numbness, 
weakness, bowel or bladder dysfunction, incontinence or 
erectile dysfunction.  He indicated that he does not use 
assistive devices such as canes, crutches, or walkers.  The 
veteran did not use a neck collar.  He said he lost three 
days of work due to neck his neck.  Range of motion testing 
revealed flexion to 45 degrees with pain, extension to 45 
degrees with pain, bilateral lateral flexion to 40 degrees, 
and bilateral rotation to 70 degrees with pain.  Repetitive 
movements of the cervical spine were reported to increase 
pain, fatigue, weakness, and lack of endurance without 
affecting the ranges of motion.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
No fixed deformity was noted and there were no periods of 
incapacitation over the last twelve months.  The neck pain 
did not radiate into the upper extremities and neurologic 
examination of the upper extremities was normal.  

The veteran was afforded a VA examination in March 2006.  The 
examiner reviewed the claims file.  The veteran reported that 
his neck was stiff and he had pain on a daily basis without 
flare-ups.  There was no radiation to the upper extremities.  
He denied periods of incapacitation due to his neck.  
Physical examination revealed that the veteran ambulated with 
a slow, antalgic gait with a hinged knee brace using a cane 
in his right hand wearing a soft cervical collar.  The 
veteran indicated that he wore the cervical collar eighteen 
hours a day.  He said he was unemployed for a variety of 
ailments including his cervical spine disability.  
Examination of the neck with his cervical collar and shirt 
removed revealed no abnormal curvatures or any palpable 
spasm.  There was no subjective tenderness upon firm 
palpation.  Range of motion testing was performed with what 
the examiner considered poor effort.  The veteran showed only 
2 degrees of forward flexion, extension to 10 degrees, right 
side bending to 5 degrees, left side bending to 10 degrees, 
right rotation to 45 degrees, and left rotation to 40 degrees 
all with complaints of pain.  Repetitive motion testing 
revealed no further limitations or restrictions such as 
fatigue, incoordination, or instability.  The examiner 
indicated that due to what he considered poor effort, he was 
doubtful that the measurements were accurate.  X-rays of the 
cervical spine revealed moderate arthritic change at C6-7 
with a suggestion of posterior osteophytic spur.  He 
diagnosed the veteran with cervical degenerative disc 
disease.  

The veteran was afforded a VA examination August 2007.  The 
examiner reviewed the claims file in detail.  The examiner 
indicated that the veteran's degenerative disc disease of the 
cervical spine was moderately disabling.  The veteran said he 
was not working due to a variety of ailments including his 
cervical spine disability.  He last worked in 2005 as a 
letter carrier.  The veteran indicated that he wore a neck 
collar for his neck pain.  He said his pain was worse on the 
right side of his neck and the pain was worse with activity.  
He said the pain was associated with loss of power in his 
arms.  He reported that he had flare-ups of neck pain in cold 
weather which lasted a half hour and was relieved by a 
shower.  He said his three central fingers of both hands are 
numb and tingle.  He denied muscle cramps.  He said he had 
weakness in his arms and forearms.  He said he had diarrhea 
but no other disturbance of bowel or bladder function.  The 
examiner said the veteran had a cane that appeared unused.  
On examination the examiner reported that the veteran 
appeared rather comfortable despite his multiple complaints.  
The examiner said the veteran had difficulty answering 
questions presented to him and often took a long time to 
think and modified his answers.  He was not able to provide 
an independent narrative.  The examiner said the veteran 
walked with and without his cane in a normal manner.  There 
was no indication of inability to move the shoulders and the 
veteran's appreciation of pinprick, touch, temperature, 
position and vibration were preserved.  He walked no better 
with and without his cane.  He could rise to toes and heels 
without difficulty.  There was no paravertebral muscle spasm.  
There was no area of spasm, tenderness, or nodularity on 
palpation of multiple dorsal sites.  His spine was erect.  
The veteran's range of cervical motion was minimal.  He could 
extend less than 5 degrees, he was able to flex, tilt 
bilaterally, and rotate bilaterally to no more than 10.  
There was no indication that fatigue or pain on repeated use 
altered the veteran's spinal movement.  The examiner noted 
that when not asked to move his neck the veteran 
demonstrated, particularly while dressing and leaning forward 
to tie his shoes, a range of movement far in excess of the 
ranges of motion described above.  During the examination of 
confrontation of visual fields the veteran extended his neck 
in response to command a full range.  The examiner said there 
was evidence of clear radiological degenerative 
intervertebral disc and joint disease in the cervical region, 
maximum at C6-7.  The examiner indicated that there was no 
indication of pain or motion abnormality outside the context 
of commanded movement.  The examiner also indicated that the 
degree of disability at the veteran's cervical spine appeared 
to be trivial.  

The veteran was last afforded a VA examination in September 
2008.  The veteran reported intermittent piercing pain of the 
bilateral posterior neck which severely limited his range of 
motion.  He said flare-ups occurred a few times per week and 
lasted from six to eight hours at a time.  He said the pain 
occasionally radiated to the right upper shoulder and 
paracervical area but did not extend through the shoulders or 
down either arm.  The examiner noted that the veteran had a 
history of right shoulder degenerative joint disease.  The 
veteran reported one single episode of tingling in the hands 
occurring since his last examination.  He said that his neck 
pain flare-ups can be triggered by "a lot of movement" but 
he had difficulty clarifying any further.  He denied periods 
of physician prescribed bed rest or incapacitation due to his 
cervical spine condition.  He said he uses mirrors rather 
than turning his head while driving.  He said he wore a soft 
neck collar when driving his son to school.  He said he did 
not wear the neck collar while at home or at night.  Physical 
examination revealed that the veteran wore a cervical collar 
over a t-shirt and ambulated with a cane but did not appear 
to be in any acute physical discomfort.  The examiner said 
the veteran appeared to be quite comfortable during the 
course of the history but developed discomfort during range 
of motion testing of the neck.  Examination of the spine 
showed loss of the normal curvature.  There was palpable 
paravertebral and paracervical neck muscle spasm bilaterally 
with tenderness to palpation over the right paravertebral 
muscles and right paracervical musculature.  There was no 
tenderness to palpation over the spinous processes of the 
cervical spine.  The veteran reported pain with all movements 
in all directions and required a lot of coaching to achieve 
his active participation during range of motion testing.  
Active testing of forward flexion yielded 0 to 20 degrees, 
passive testing improved to 0 to 30 degrees of forward 
flexion.  Extension of the neck was from 0 to 10 degrees 
passively and 0 to 20 degrees passively.  Left lateral 
flexion of the neck was from 0 to 20 degrees actively and 0 
to 25 degrees passively.  Right lateral flexion was from 0 to 
10 degrees actively and 0 to 20 degrees passively.  Left 
lateral rotation was from 0 to 35 degrees actively and 0 to 
40 degrees passively.  Right lateral rotation was from 0 to 
20 degrees actively and 0 to 30 degrees passively.  There was 
no evidence of further limitation due to pain, weakness, 
stiffness, or fatigability on repetitive testing.  The 
veteran was unable to cooperate with any testing against 
resistance.  He reported pain with each motion.  Neurological 
evaluation revealed no visible atrophy of the musculature of 
either upper extremity.  There were no gross deformities of 
the hands or arms.  Deep tendon reflexes were positive 2 at 
the triceps, biceps, and brachioradialis of both upper 
extremities.  Strength against resistance was 5/5 in all 
major groups including grip and interosseous strength testing 
in both upper extremities symmetrically.  Sensation was 
intact to vibration and light touch to both upper 
extremities.  There was normal coordination of the fingers 
and hands of both upper extremities.  The examiner indicated 
that the veteran was observed to have little difficulty 
reapplying his cervical collar using his arms up around his 
neck although he used his cane to retrieve the cervical 
collar from the spot on the floor where it landed when he 
removed it for examination.  X-rays of the cervical spine 
revealed moderate degenerative disc disease and spondylitic 
changes in the lower cervical spine unchanged from pervious 
examination.  The examiner diagnosed the veteran with 
moderate DDD of the cervical spine with severely limited 
range of motion due to pain.  There were no objective 
radicular symptoms to the bilateral upper extremities and the 
examination showed no objective evidence of radiculopathy.  

VA outpatient treatment reports document that the veteran was 
diagnosed with degenerative disc disease at C6-7 in June 
2004.  The veteran reported neck pain in March 2004, November 
2005 and February 2006.  In January 2007 the veteran was 
noted to have limited flexion and extension.  In September 
2007 range of motion testing of the cervical spine was normal 
in flexion, extension, lateral flexion and rotation except 
for pain on active flexion at 15 degrees, pain on extension 
at 20 degrees, pain on left and right rotation at 20 degrees, 
and pain on left and right lateral flexion at 15 degrees in 
September 2007.  The veteran underwent chiropractic treatment 
for his cervical spine disability in September 2007 and 
January 2008.  In January 2008 range of motion of the 
cervical spine was reported to be normal in flexion, 
extension, lateral flexion, and rotation with pain at 15 
degrees of flexion, 20 degrees of extension, left and right 
rotation at 20 degrees, and at 15 degrees of left lateral 
flexion and 10 degrees of right lateral flexion.  The veteran 
reported that his neck pain improved following chiropractic 
treatment in February 2008.  

During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The amendment assigned new 
diagnostic codes, and provided for the evaluation of all 
spine disabilities under a single General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and/or (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003)

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).

The veteran's DDD was rated utilizing Diagnostic Code 5237, 
cervical strain, under the most recent amendment to the 
rating criteria.  

Under the criteria in effect prior to the amendment, 
limitation of motion of the cervical spine was rated 
utilizing Diagnostic Code 5290.  38 C.F.R. § 4.71a (2003).  
Under Diagnostic Code 5290, a 10 percent evaluation is for 
application when there is slight limitation of motion of the 
cervical spine.  A 20 percent rating is for application when 
there is moderate limitation of motion; and a 30 percent 
evaluation is for application when there is severe limitation 
of motion.  

Disabilities of the spine, excepting degenerative disc 
disease, which may be rated as all other spine disabilities 
or under separate criteria for disc disease, are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  
The Formula provides, in relevant part, that a 20 percent 
rating is warranted forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is warranted for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  

Additionally, under Note (1):  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate Diagnostic Code.  Id.  

Note (2):  For VA compensation purposes, normal forward 
flexion of the cervical spine is 0 to 45 degrees, extension 
is 0 to 45 degrees, left and right lateral flexion are 0 to 
45, and left and right lateral rotation from 0 to 80 degrees.  
The normal combined range of motion of the cervical spine is 
340 degrees.  The normal ranges of motion for each component 
of spinal movement provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

For the time period prior to August 22, 2007, there is no 
basis on which to grant an evaluation in excess of 20 percent 
under the old criteria.  The most relevant evidence consists 
of VA treatment reports and VA examination reports dated in 
March 2004, May 2004, March 2005, and March 2006.  The 
treatment reports indicate that the veteran was diagnosed 
with degenerative disc disease at C6-7 in June 2004 and the 
veteran reported neck pain in March 2004, November 2005 and 
February 2006.  The veteran was noted to have limited flexion 
and extension of the cervical spine in January 2007.  The 
March 2004 VA examiner indicated that the veteran's range of 
motion of the cervical spine was normal but that the veteran 
had complaints of discomfort.  The Board notes that the 
ranges of motion reported were not consistent with the 
numerical values evidencing normal range of motion; however, 
as noted, the examiner indicated that the cervical spine 
range of motion was reported to be normal.  At the May 2004 
VA examination the veteran was able to flex his cervical 
spine to 30 degrees (with 45 degrees being normal) with 
complaint of pain but he had normal range of motion for 
extension, bilateral lateral flexion and bilateral lateral 
rotation.  At the March 2005 VA examination the veteran had 
normal flexion and extension but was somewhat limited in 
bilateral lateral flexion and rotation.  Finally, at the 
March 2006 VA examination the veteran's range of motion was 
severely limited.  However, the examiner indicated that the 
veteran put forth poor effort and the examiner said he was 
doubtful that the measurements were accurate.  For this 
reason, the Board finds the range of motion testing at this 
examination to be less probative than those found on earlier 
examinations.  Furthermore, the examiners at the relevant VA 
examinations indicated that repetitive motion testing did not 
result in instability, fatigue, lack of endurance, or lack of 
coordination.  See DeLuca, supra.  Taking into account all of 
the evidence of record, and applying it to the old rating 
criteria, the Board finds that the veteran's cervical spine 
disability picture more nearly approximates the criteria 
required for a 20 percent rating based on moderate limitation 
of motion of the cervical spine.  A higher award under the 
old criteria is therefore not warranted.

For the period prior to August 22, 2007, the Board finds 
there is no evidence that would warrant a rating in excess of 
20 percent for the veteran's cervical spine disability under 
the amended rating criteria.  Again, the most relevant 
evidence consists of VA treatment reports and VA examination 
reports dated in March 2004, May 2004, March 2005, and March 
2006.  The relevant VA treatment reports indicate that the 
veteran was diagnosed with degenerative disc disease at C6-7 
in June 2004 and that the veteran reported neck pain in March 
2004, November 2005 and February 2006.  The veteran was noted 
to have limited flexion and extension of the cervical spine 
in January 2007.  At the time of the March 2004 VA 
examination the veteran was reported to have flexion to 55 
degrees (with 45 degrees being normal).  While the examiner 
indicated that the cervical spine range of motion was normal, 
the combined range of motion was 250 degrees (accounting for 
the fact that while extension was reported to be 65 and 
flexion was reported to be 55 degrees, for VA purposes no 
more than 45 degrees for each can be used for purposes of 
calculations of the combined range of motion.)  At the time 
of the May 2004 VA examination the veteran was reported to 
have active flexion to 30 degrees (with 45 degrees being 
normal).  The combined range of motion for was 325 degrees.  
The spine was normal in appearance with no kyphosis, 
scoliosis, or lordosis, there was no muscle spasm, and the 
veteran's gait was normal.  At the March 2005 VA examination 
the veteran was reported to have 45 degrees of flexion (with 
45 degrees being normal).  The combined range of motion was 
310 degrees.  There was no objective evidence of painful 
motion, spasm, weakness, or tenderness.  There was no 
evidence of neck pain which radiated into the upper 
extremities and neurologic examination of the upper 
extremities was normal.  And finally, at the time of the 
March 2006 VA examination the veteran had only 2 degrees of 
forward flexion (with 45 degrees being normal).  The combined 
range of motion was 112 degrees.  However, as explained 
above, the examiner indicated that the veteran put forth poor 
effort and he said he was doubtful that the measurements were 
accurate.  The veteran was reported to ambulate with a slow 
antalgic gait, but he was noted to wear a hinged brace on his 
right knee.  Physician examination revealed no abnormal 
curvatures and no palpable spasms.  The Board acknowledges 
the veteran's assertions of pain.  However, the Board notes 
that the 20 percent rating assigned contemplates the degree 
of limitation of motion accompanied by symptoms that cause 
pain.  Furthermore, the objective medical evidence indicated 
that repetitive motion testing did not result in instability, 
fatigue, lack of endurance, or lack of coordination.  See 
DeLuca, supra.  In this case, the Board finds that the 20 
percent currently assigned already contemplates the degree of 
functional loss demonstrated for the period prior to August 
22, 2007. 

For the time period since August 22, 2007, there is also no 
basis on which to grant an evaluation in excess of 30 percent 
under the old criteria.  As noted above, under the old 
criteria a 30 percent rating is the highest rating available 
and is assigned for severe limitation of motion of the 
cervical spine.  The relevant evidence consists of VA 
treatment reports and VA examination reports dated in August 
2007 and September 2008.  The VA treatment reports indicate 
that range of motion testing performed at VA in September 
2007 revealed normal flexion, extension, lateral flexion and 
rotation with reports of pain during testing.  The veteran 
also reported that his neck pain improved following 
chiropractic treatment in February 2008.  At the August 2007 
VA examination the veteran's range of motion was reported to 
be minimal.  Interestingly, the examiner noted that there was 
no indication on physical and during history that fatigue or 
pain on repeated use in any way altered his spinal movement.  
The examiner indicated that when not asked to move his neck, 
the veteran demonstrated, particularly while dressing and 
leaning forward to tie his shoes, a range of motion far in 
excess of the ranges of motion performed on examination.  
Furthermore, as noted, when examined at VA in September 2007 
the veteran was noted to have normal range of motion with 
pain.  Range motion testing performed at the September 2008 
VA examination was somewhat improved when compared to the 
August 2007 VA examination but still far from normal although 
the veteran was noted to have normal range of motion when 
examined during the course of chiropractic treatment at VA in 
January 2008.  Again, the September 2008 examiner indicated 
that the veteran appeared quite comfortable through the 
course of the history of the examination but developed 
discomfort during the range of motion testing.  There was no 
evidence of further limitation due to pain, weakness, 
fatigue, stiffness, or fatigability on repetitive testing.  
See Deluca, supra.  As noted, 30 percent is the highest 
rating available under the old rating criteria.  

For the period since August 22, 2007, the Board finds there 
is no evidence that would warrant a rating in excess of 30 
percent for the veteran's cervical spine disability under the 
amended rating criteria.  A 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine.  The 
evidence as reported above does not indicate that the veteran 
that the veteran had ankylosis of the cervical spine at any 
time.  Neurologic examination was normal at the time of the 
September 2008 VA examination.  Consequently, a rating in 
excess of 30 percent is not warranted under the amended 
criteria.  

Under the provisions for evaluating intervertebral disc 
syndrome (preoperatively or postoperatively), the disability 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  A 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months; a 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

Note (1): For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The veteran has not reported incapacitating episodes as 
defined by the rating criteria and thus a rating higher than 
20 percent prior to August 22, 2007, is not warranted nor is 
a rating higher than 30 percent warranted since August 22, 
2007.  

In sum, a rating in excess of 20 percent for the veteran's 
service-connected DDD of the cervical spine is not warranted 
prior to August 22, 2007, under any of the criteria in effect 
during the pendency of this claim nor is a rating in excess 
of 30 percent warranted since August 22, 2007, under any of 
the criteria in effect during the pendency of this appeal.  

B.  Depressive Disorder

The veteran's depressive disorder has been rated under 
Diagnostic Code (DC) 9434.  

The criteria of DC 9434 for each level of disability from 30 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32.  A GAF score of 61 - 70 is defined 
as "Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Ibid.  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.130, 
DC 9434 at any time during the time pendency of this appeal.  
In essence, the medical evidence, consisting of VA 
examination reports dated in May 2006, July 2007, and 
September 2008; and VA outpatient treatment reports dated 
from October 2003 to March 2008; demonstrated findings 
consistent with depressed mood, anger, irritability, anxiety, 
sleep impairment, nightmares, disturbances of motivation and 
mood, and some impairment of memory.  However, the veteran's 
disability was not manifested by, for example, flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking or 
disturbances of motivation and mood.

The Board has considered that the veteran's symptoms were 
described in the September 2008 examination report as 
moderate to severe.  However, the Board finds that the 
description rendered by the examiner to be the exception to 
the evidence of record, and the actual symptoms described by 
the examiner do not support the grant of a higher disability 
rating.  And as described below, the GAF score assigned by 
the examiner, 55, is indicative of only moderate 
symptomatology, and the examiner herself indicated that the 
veteran's symptoms had not increased in severity since the 
July 2007 examination.  Additionally, the remaining records 
and reports are more consistent with mild to moderate 
symptoms.  As noted above, the veteran did not have 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impaired judgment; impaired abstract thinking, and 
disturbances of motivation and mood.  

The Board acknowledges that the veteran reported that he had 
a distant relationship with his family and his children at 
the May 2006, July 2007, and September 2008 VA examinations.  
However, he also said that he had a few close friends whom he 
considered family at the time of the May 2006 examination.  
The veteran moved in with his mother for a period of time as 
noted at the time of the May 2006 VA examination and he lived 
with a girlfriend for a time as reported at the time of the 
July 2007 examination.  He said he had a relationship with 
two of his five children at an August 2006 VA appointment.  
At the July 2007 examination the veteran indicated that he 
felt picked on due to his unemployment and was getting more 
criticism by others and accordingly had less of an interest 
in being around other people.  The examiner indicated that 
the veteran had dependent and passive/aggressive features 
which were at least as prominent as his depressive disorder 
in terms of the veteran's overall psychological adjustment.  
The veteran indicated that he had broken up with his 
girlfriend in May 2008 and as of the September 2008 
examination he said he lived alone.  He indicated that he 
desired to find a woman to take care of him at the July 2007 
examination.  

The veteran has demonstrated an appropriate and congruent 
affect during the examinations of record.  His affect was 
described as normal at a VA appointment in March 2007 but 
blunted at a VA appointment in July 2007.  He had good 
concentration at those times.  His speech has consistently 
been reported to be normal.  The veteran reported sadness at 
the time of the May 2006 VA examination and depression at VA 
appointments in August 2006 and at the September 2008 VA 
examination.  With regard to panic attacks, the Board 
observes that the veteran has never reported that he suffers 
from panic attacks.  See, VA examination reports May 2006, 
July 2007, September 2008; VA treatment reports November 
2005, December 2005, August 2006, December 2006, March 2007, 
July 2008.  The July 2007 and September 2008 examination 
reports indicate that the veteran suffered from some mild 
impairment of memory.  There is evidence of some 
hallucinations.  The veteran was noted to have auditory 
hallucinations in the December 2006 VA outpatient treatment 
reports and he reported one auditory hallucination at the 
September 2008 examination.  The July 2007 examiner said the 
veteran did not have any psychotic symptoms although the 
September 2008 examiner indicated that the veteran had some 
vague psychotic symptoms but she noted that he endorsed no 
psychotic symptoms during the examination.  She indicated 
that the veteran's symptoms had not increased in severity 
when compared to the prior examinations of record.  The 
veteran's insight and judgment were reported to be good and 
his thought-process was clear and goal-directed at the 
September 2008 examination.  The veteran denied homicidal 
ideations at all times.  He denied problems with anger at the 
September 2008 examination.  He endorsed thoughts of suicide 
at the July 2007 and September 2008 examinations but said he 
had no intent to act on his thoughts, and these appear to be 
isolated reports.  The greater weight of the evidence is 
against finding that his disability has been manifested by 
suicidal ideation throughout the period under consideration.  

He has also been able to maintain personal hygiene and was 
oriented to time, place and person during the examinations of 
record.  See, VA examination reports May 2006, July 2007, and 
September 2008.  The veteran has complained of chronic sleep 
impairment since the inception of this claim.  He reported 
nightmares at the time of the September 2008 examination.  
The veteran reported irritability at the July 2007 and 
September 2008 VA examinations.  The relevant records 
indicate that the veteran was unemployed due to physical 
ailments and at the July 2007 examination he indicated that 
he did not leave the house due to back and neck pain.  At 
that time he attributed his depressive symptoms to the 
limitations imposed by his physical pain.  

As noted, the Board finds that this evidence supports no more 
than a 30 percent rating under DC 9434, which contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long- term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  

With respect to the veteran's GAF scores, the VA examination 
reports and VA outpatient treatment reports document GAF 
scores ranging from 54 to 67 which contemplate symptoms 
ranging from mild to moderate symptoms.  The Board notes GAF 
scores are not, in and of themselves, the dispositive element 
in rating a disability, and the Board generally places more 
probative weight on the specific clinical findings noted on 
examinations and which do not demonstrate a degree of 
impairment consistent with more than a 30 percent rating.  
The kinds of problems the veteran experiences are more akin 
to the criteria for a 30 percent rating.  Consequently, a 
rating in excess of 30 percent is not warranted.  




C.  Extraschedular Considerations

Additionally, the Board finds that there is no showing that 
the veteran's service-connected DDD of the cervical spine and 
depressive disorder have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that this disabilities have not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran was unemployed 
for a variety of ailments including his cervical spine 
disability.  However, the symptoms and manifestations of the 
veteran's DDD of the cervical spine and his depressive 
disorder as shown on repeated examination appear to be those 
contemplated by the applicable rating criteria., and not of 
such severity as to result in marked interference with 
employment.  Consequently, the Board finds that referral for 
extraschedular consideration is not shown to be warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right foot/ankle 
disability is denied. 

Entitlement to service connection for a chest condition is 
denied.  

Entitlement to service connection for residuals of a head 
injury including migraine headaches is denied.  

Entitlement to service connection for hypertension including 
as secondary to DDD of the cervical spine is denied.  

Entitlement to higher initial ratings for DDD of the cervical 
spine, rated as 20 percent disabling from February 13, 2003, 
and as 30 percent disabling from August 22, 2007 is denied.  

Entitlement to an initial rating in excess of 30 percent for 
depressive disorder is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


